Per Curiam.
The facts of this case are as follows: The prosecutor was the owner of certain land in East Orange, situate in a district designated under the zoning ordinance of that city as "small volume residence district.” He caused plans and specifications to be prepared for the erection of a two-story *541brick building, to be occupied by five stores and nine apartments. An application was made in due form to the respondent John Scott, superintendent of buildings of the city of East Orange, who declined to issue a permit because of the provision of section 3 of the zoning ordinance of East Orange.
Section 3 of the ordinance, inter alia, provides, among other things, under the caption, “small volume residencé district” in subdivision A, as follows: “No buildings or premises within any district shown as a small volume residence district on the use and volume district map shall be used for other than one or more of the following specified uses: 1. Dwellings for one family only.”
The prosecutor appealed to the board of adjustment, which board affirmed the action of the building inspector in refusing the permit.
We find nothing in the facts of this case which distinguish them from those facts which appeared in the case of Eeldman & Pivnick, Incorporated, v. Board of Adjustment of East Orange, decided at the present term of this court, and, therefore, the facts of the instant case do not call for the application of a different legal principle than that which - was held controlling in the case cited.
The writ is dismissed, but without costs.